                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 BERNARDO CONTERAS-ORTEGA,
                                                        Civil No. 19-4 (JRT/SER)
                                 Petitioner,

 v.                                                ORDER ADOPTING REPORT
                                                    AND RECOMMENATION
 UNITED STATES OF AMERICA,

                                Respondent.



       Bernardo Conteras-Ortega, No. 69556-054, Unit No. 9-2, Federal Medical
       Center, P.M.B. 4000, Rochester, MN 55903, pro se petitioner.

       Ana H. Voss and Ann M. Bildtsen, UNITED STATES ATTORNEY'S
       OFFICE, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415, for
       respondent.


       Bernardo Conteras-Ortega, a federal prisoner detained at the Federal Medical Center

in Rochester, Minnesota (“FMC-Rochester”), filed a petition for a writ of habeas corpus

seeking transfer to a facility in a warmer climate, which he alleges is essential for proper

treatment of his medical condition. (Pet. at 1-2, 10, Jan. 2, 2019, Docket No. 1.)

       United States Magistrate Judge Steven. E. Rau issued an order explaining that

Conteras-Ortega’s petition could not succeed as a habeas claim. (Order at 1-3, Jan. 16,

2019, Docket No. 2.) He explained that the Federal Bureau of Prisons (“BOP”) has wide

discretion to determine where federal prisoners should be detained, and Conteras-Ortega

did not allege that the BOP failed to consider relevant factors, considered a forbidden

factor, or unlawfully delegated its responsibility to determine where he should reside. (Id.

                                               1
at 2.) The Magistrate Judge noted that Conteras-Ortega’s allegations could be construed

as a claim that his continued detention at FMC-Rochester constituted deliberate

indifference to his medical needs. (Id. at 2-3.) However, he noted that the Court would

not construe it as such without Conteras-Ortega’s consent, because Conteras-Ortega would

then have to pay the civil filing fee (or apply to proceed in forma pauperis) and would be

subject to the “strike” rules of 28 U.S.C. § 1915(g). (Id.)

       Conteras-Ortega responded to the Order, requesting that the Court either dismiss his

petition without prejudice and return the $5.00 filing fee for his initial petition or

“determine whether [he] should be transferred to a warmer climate under the First Step Act

of 2018.” (Response at 1, Feb. 7, 2019, Docket No. 3.)

       The Magistrate Judge subsequently issued a report and recommendation (“R&R”)

noting that Conteras-Ortega’s response made clear that he did not intend to proceed with

the matter as a civil action premised on deliberate indifference to medical needs but

preferred that the Court rule on his petition as filed. (R. & R. at 2-3, Feb. 26, 2019, Docket

No. 4.) The Magistrate Judge again explained why Conteras-Ortega’s habeas claims were

not viable and recommended that his petition be dismissed without prejudice. (Id. at 3.)

       Conteras-Ortega objects to the R&R on the grounds that “his request for a transfer

to a facility in a warmer climate does not sound in a civil rights action because it does not

concern the sufficiency of any particular medical treatment.” (Objs. at 1, Mar. 18, 2019,

Docket No. 5.) Conteras-Ortega notes that “he is not requesting an order for better

treatment” because he is currently receiving good treatment. (Id.) Rather, he believes that

confinement in one of various centers in Florida would be “more appropriate.”

                                              2
      Because Conteras-Ortega’s objection does not challenge the basis for the Magistrate

Judge’s R&R, the Court will overrule the objection, adopt the R&R, and dismiss Conteras-

Ortega’s habeas petition without prejudice.


                                     DISCUSSION

      Upon the filing of an R&R by a magistrate judge, “a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ.

P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). Proper objections “must specifically

identify the portions of the R&R to which the party objects and explain the basis for the

objections.” Amen El v. Roy, 2019 WL 1110802, at *2 (D. Minn. Mar. 11, 2019).

       Here, Conteras-Ortega’s objection does not challenge the basis for the Magistrate

Judge’s R&R. Indeed, it merely confirms that he does not seek to litigate this case as a

civil action premised on deliberate indifference to medical needs. Conteras-Ortega does

not object to the Magistrate Judge’s conclusion that his habeas claims are not viable or

provide the Court with any reason to believe that they are. The Court will therefore

overrule Conteras-Ortega’s objection, adopt the R&R, and dismiss Conteras-Ortega’s

habeas petition without prejudice.


                                        ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

                                              3
      1.     Conteras-Ortega’s Objection to the Report and Recommendation [Docket

No. 5] is OVERRULED and the Magistrate Judge’s Report and Recommendation [Docket

No. 4] is ADOPTED.

      2.     Conteras-Ortega’s Petition for a Writ of Habeas Corpus [Docket No. 1] is

DENIED and this action is DISMISSED without prejudice.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: May 6, 2019                           _______                     _______
at Minneapolis, Minnesota.                          JOHN R. TUNHEIM
                                                        Chief Judge
                                                 United States District Court




                                         4
